Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Wang (US 2020/0195200) discloses a power amplifier system (see at least figures 5-6) comprising: a carrier amplifier 502 having a carrier output configured to provide a first radio frequency signal; a peaking amplifier 503 having a peaking output configured to provide a second radio frequency signal; and a coupled line combiner 501 configured to combine the first radio frequency signal and the second radio frequency signal to generate a radio frequency output signal at an output terminal.
Maeda (US 2022/0021344) discloses a power amplifier system (see at least figure 1) comprising: a carrier amplifier 11 having a carrier output configured to provide a first radio frequency signal; a peaking amplifier 12 having a peaking output configured to provide a second radio frequency signal; and a coupled line combiner (20, 21) configured to combine the first radio frequency signal and the second radio frequency signal to generate a radio frequency output signal at an output terminal.
Lyalin (US 2016/0218693) discloses a power amplifier system (see at least figure 17) comprising: a carrier amplifier 814 having a carrier output configured to provide a first radio frequency signal; a peaking amplifier 834 having a peaking output configured to provide a second radio frequency signal; and a coupled line combiner 844 (see also combiner 400 in figure 11) configured to combine the first radio frequency signal and the second radio frequency signal to generate a radio frequency output signal at an output terminal.
Regarding independent claim 1, the prior art of record fail to disclose the coupled line combiner including a first conductor line connected between the peaking output and a reference voltage, a second conductor line electromagnetically coupled to the first conductor line, a third conductor line 
Regarding independent claims 8, 16, dependent claims 2-7, 9-15, 17-19, and 20, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646